     Case 2:20-cv-03902-AB-PVC Document 15 Filed 07/29/20 Page 1 of 3 Page ID #:67




     Youssef H. Hammoud (SBN: 321934)
1    L. Tegan Rodkey (SBN: 275830)
2
     Price Law Group, APC
     6345 Balboa Blvd., Suite 247
3    Encino, CA 91316
     T: (818) 600-5596
4    F: (818) 600-5496
     E: youssef@pricelawgroup.com
5    E: tegan@pricelawgroup.com
     Attorneys for Plaintiff,
6    Jill Cicinato
7

8
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9

10   JILL CICINATO,                            Case No.: 2:20-cv-03902-AB-PVC
11                Plaintiff,                   STIPULATION FOR DISMISSAL
     v.                                        WITH PREJUDICE AS TO
12
                                               DEFENDANT CAPITAL ONE
13                                             BANK (USA), N.A.
     CAPITAL ONE BANK (USA), N.A.,
14
                 Defendant.
15

16

17
           Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Jill Cicinato
18
     (“Plaintiff”) and Defendant Capital One Bank (USA), N.A., by and through
19
     undersigned counsel, hereby stipulate that this action and all claims and defenses
20
     asserted therein be dismissed with prejudice as to Defendant Capital One Bank
21   (USA), N.A. The parties have further stipulated that each party shall bear their own
22   attorneys’ fees, costs, and expenses.
23   ///

24   ///
25
     ///



                                             -1-
     Case 2:20-cv-03902-AB-PVC Document 15 Filed 07/29/20 Page 2 of 3 Page ID #:68




                                             RESPECTFULLY SUBMITTED,
1

2    DATED: July 29, 2020                    By: /s/ Youssef H. Hammoud .
                                             Youssef H. Hammoud (SBN: 321934)
3
                                             Price Law Group, APC
4                                            6345 Balboa Blvd., Suite 247
                                             Encino, CA 91316
5                                            T: (818) 600-5596
6
                                             F: (818) 600-5496
                                             E: youssef@pricelawgroup.com
7                                            Attorneys for Plaintiff,
                                             Jill Cicinato
8

9
     Dated: July 29, 2020                    By: /s/ Marcos D. Sasso .
10
                                             Marcos D. Sasso (SBN: 228905)
11                                           BALLARD SPAHR LLP
                                             2029 Century Park East, Suite 800
12                                           Los Angeles, CA 90067-2909
13
                                             Telephone: 424.204.4400
                                             Facsimile: 424.204.4350
14                                           E-mail: sassom@ballardspahr.com
                                             Attorneys for Defendant,
15
                                             Capital One Bank (USA), N.A.
16

17                           SIGNATURE CERTIFICATION
18         Pursuant to L.R. 5-4.3.4(a)(2), I hereby certify that all other signatories listed,
19   on whose behalf this filing is submitted, concur with the contents of this filing and
20   have authorized the filing.
21

22   Dated: July 29, 2020                            PRICE LAW GROUP, APC
23
                                                     By: /s/ Youssef H. Hammoud
24                                                   Youssef H. Hammoud
                                                     Attorneys for Plaintiff,
25                                                   Jill Cicinato



                                               -2-
     Case 2:20-cv-03902-AB-PVC Document 15 Filed 07/29/20 Page 3 of 3 Page ID #:69




1                             CERTIFICATE OF SERVICE
2          I hereby certify that on July 29, 2020, I electronically filed the foregoing with
3    the Clerk of the Court using the ECF system, which will send notice of such filing

4
     to all attorneys of record in this matter. Since none of the attorneys of record are

5
     non-ECF participants, hard copies of the foregoing have not been provided via
     personal delivery or by postal mail.
6

7
                                                          PRICE LAW GROUP, APC
8
                                                          /s/ Tyla Flores-Gray
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                              -3-
